COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              SHONDA RENEE LINDSEY
                                                                                  MEMORANDUM OPINION*
              v.      Record No. 1271-14-4                                             PER CURIAM
                                                                                     JANUARY 20, 2015
              STAFFORD DEPARTMENT OF SOCIAL SERVICES


                                    FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                                                 Sara L. Deneke, Judge

                                (Timothy W. Barbrow, on brief), for appellant.

                                (Catherine Miller Saller; Terence J. Patton, Jr., Guardian ad litem for
                                the minor child, on brief), for appellee.


                      Shonda Renee Lindsey (mother) appeals an order terminating her parental rights. Mother

              argues that the trial court erred by finding that (1) it was in the best interests of the child to terminate

              mother’s parental rights; (2) the Stafford Department of Social Services (the Department) used

              reasonable efforts to reunite the child with mother or another family member; (3) mother did not

              have good cause for being unable to remedy the condition that led to the child’s placement in foster

              care within twelve months; (4) the Department offered reasonable and appropriate services to

              mother; and (5) mother’s incarceration alone was sufficient to terminate her parental rights. Upon

              reviewing the record and briefs of the parties, we conclude that this appeal is without merit.

              Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

       Mother, an inmate at Fluvana Correctional Center, gave birth to a child in September

2012. Mother had arranged for her sister to take the baby from the hospital, but after two weeks,

her sister never picked up the baby. The hospital contacted the Department, which took custody

of the baby on October 4, 2012.

       Initially, the Department filed a foster care plan with the goal of return to home or

relative placement. The Department contacted mother’s grandmother about caring for the child,

but she was unable to care for the baby because she was “medically fragile” and taking care of

mother’s three older children. Mother’s aunt was helping the grandmother take care of the three

older children and could not care for the baby. Mother’s brother, who lived in New York, filed a

petition for custody. On October 15, 2013, the baby was placed with her uncle in New York.

On November 8, 2013, the baby was returned to the Department because she had difficulty

adjusting to her uncle’s home.

       Mother anticipated being incarcerated until July 2015. The Department encouraged

mother to take advantage of the services in jail, including parenting classes and vocational

training. The Department also informed her of the foster care protocol, gave her case updates,

reviewed the service plan with her, enlisted her input regarding the baby’s needs, informed her of

the child’s health, participated with her in Family Partnership meetings, and offered her

supportive counseling.

       In March 2014, the Department filed a foster care plan with the goal of adoption. Aside

from the three weeks with her uncle, the child had been living in the same foster care home since

                                               -2-
she was a few weeks old. She bonded with her foster care family. On April 15, 2014, the

Stafford County Juvenile and Domestic Relations District Court (the JDR court) terminated

mother’s parental rights and approved the foster care plan with the goal of adoption. Mother

appealed to the circuit court.

       At the April 15, 2014 JDR court hearing, mother’s aunt expressed interest in custody for

the first time. However, after the hearing, she did not follow through with any of the necessary

paperwork or speak with the Department about custody.

       On June 2, 2014, the circuit court heard evidence and argument. The circuit court found

that it was in the child’s best interests to terminate mother’s parental rights pursuant to Code

§ 16.1-283(C)(2). On June 25, 2014, the circuit court entered orders memorializing its rulings.

This appeal followed.

                                            ANALYSIS

       “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986) (citations omitted).

                                   Assignments of error 1 and 3

       Mother argues that the trial court erred in finding that it was in the child’s best interests to

terminate mother’s parental rights. She notes that she gave birth while incarcerated. There was

no showing of abuse or neglect. She had tried to arrange for a relative to care for the child until

her release in July 2015. However, her sister did not take the child from the hospital as

originally planned. Mother’s grandmother and aunt were unable to care for the child. Mother’s

brother took the child for three weeks, but returned the child because the placement did not work.




                                                -3-
       A court may terminate parental rights if:

                The parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed twelve
                months from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

       Although mother argues that she was going to be released in July 2015, there was no

evidence that mother would have been able to care for the child at that time. She did not have a

relationship with the child. Her grandmother already was raising her three older children due to

mother’s incarceration and prior convictions. The child needed stability.

       At the time of the circuit court hearing, the child was twenty months old. She had

bonded with her foster family, with whom she has lived since she was two weeks old.1 The child

was thriving and doing well. Although mother’s brother expressed interest in custody of the

child, the placement did not go well. Mother’s brother told the social worker that the child

“cried more than not, was a little aggressive with their young daughter, also.” He returned the

child to the Department after three weeks.

       When considering termination of parental rights, “the paramount consideration of a trial

court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d at 463.

       Mother was not capable of providing a safe and stable home for the child. No relatives

were available to take custody of the child. The circuit court stated, “There simply is no

alternative that is being offered that is safe and secure and loving and stable for her [the child],

which is not a commentary on your [mother’s] family, it is the facts at this point.” The circuit

court found that mother was unable, not unwilling, to remedy the situation, within twelve


       1
           The child also lived three weeks with mother’s brother.
                                                 -4-
months, that led to the child being placed in foster care. The circuit court explained that

although mother expected to be released from prison in July 2015, her release was still more than

one year away, and “a year in the life of a child is a long, long time.”

          “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).

          Considering the totality of the evidence, the circuit court did not err in terminating

mother’s parental rights.

                                          Assignment of error 2

          Mother argues that the trial court erred in finding that the Department made reasonable

efforts to reunite the child with her or her family.

          Before terminating a parent’s rights, “the court shall give a consideration to granting

custody to relatives of the child, including grandparents.” Code § 16.1-283(A). The

“Department has a duty to produce sufficient evidence so that the court may properly determine

whether there are relatives willing and suitable to take custody of the child, and to consider such

relatives in comparison to other placement options.” Logan, 13 Va. App. at 131, 409 S.E.2d at

465.

          Contrary to mother’s arguments, the Department investigated several of her relatives for

placement. Mother’s sister did not pick up the child from the hospital. Mother’s brother had

custody of the child for three weeks, but ultimately returned her because she did not adjust well.

Mother’s grandmother and aunt told the Department that they were unable to care for the child.

The aunt later expressed interest in custody at the termination hearing in the JDR court; however,

she never pursued custody after the hearing.

                                                   -5-
          The circuit court did not err in finding that the Department had considered several

relatives as placement options, but due to the circumstances of her family, none were able to

assume custody.

                                        Assignment of error 4

          Mother argues that the trial court erred in finding that the Department offered reasonable

and appropriate services to mother. Mother contends the Department offered her no services

because she was incarcerated.

          “‘Reasonable and appropriate’ efforts can only be judged with reference to the

circumstances of a particular case. Thus, a court must determine what constitutes reasonable and

appropriate efforts given the facts before the court.” Ferguson v. Stafford Cnty. Dep’t of Soc.

Servs., 14 Va. App. 333, 338, 417 S.E.2d 1, 4 (1992).

          Contrary to mother’s arguments, the Department offered her services while she was

incarcerated. She was encouraged to take parenting classes and further her vocational skills.

The Department also kept her informed of the child’s progress and health. It updated her on the

foster care plans and participated with her in Family Partnership meetings.

          In Harrison v. Tazewell Cnty. Dep’t of Soc. Servs., 42 Va. App. 149, 163-64, 590 S.E.2d
575, 583 (2004), this Court addressed providing services to a father who was incarcerated and

stated:

                 [W]e find no merit in [father’s] contention on appeal that Code
                 § 16.1-283(C)(2) required the Department to offer him services
                 during his incarceration. It would be patently unreasonable to
                 require the Department, under such circumstances, to continue to
                 offer services. . . . Thus as long as he was incarcerated, the
                 Department would have had no avenue available to offer [father]
                 services aimed at assisting him in regaining custody of the child.

          Likewise, the Department in this case offered reasonable and appropriate services to

mother while she was incarcerated. The circuit court did not err in holding that the Department


                                                 -6-
offered mother “services that were reasonable within the factual situation and alternatives that

[it] had.”

                                        Assignment of error 5

        Mother argues that the trial court erred in finding that mother’s incarceration alone was

sufficient to terminate her parental rights.

               While long-term incarceration does not, per se, authorize
               termination of parental rights . . . it is a valid and proper
               circumstance which, when combined with other evidence
               concerning the parent/child relationship, can support a court’s
               finding by clear and convincing evidence that the best interests of
               the children will be served by termination.

Ferguson, 14 Va. App. at 340, 417 S.E.2d at 5.

        Contrary to mother’s arguments, the trial court specifically stated:

               Let me indicate, first of all, Ms. Lindsey, that I don’t believe that
               either this petition was filed or that the evidence shows that this
               petition to terminate your parental rights is based merely on the
               fact of your incarceration. The fact that somebody is in jail or in
               the Department of Corrections, as in your circumstance, standing
               in and of itself is not sufficient to terminate someone’s parental
               rights.

        The trial court based its decision on the fact that mother could not care for her child, or

arrange for acceptable care for her child, within twelve months of the Department receiving

custody. Therefore, the trial court’s decision to terminate mother’s parental rights was not based

solely on her incarceration.

                                           CONCLUSION

        For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                           Affirmed.




                                                 -7-